hu
N ATTESTATION DE MESURE DE SUPERFICIE
na UFA N° 10 057

DEFINITION DES LIMITES DE PERMIS

Le point À de base se situe à la confluence des rivières Touki et un affluent
nommé Mvamabo.

Cette UFA est délimitée È

4
; L

Au Sud : Du point de base À, suivre une droite de gisement 200° sur une distance de
3,700 Km pour atteindre le poinf 8. r

+ Du point B, suivre une droite de gisement 273° sur une distance de 5,00 Km
pour atteindre le point C.

+ _ Du point €, suivre une droite de gisement 310° sur une distance de 2,800 Km
pour atteindre le point D, situé sur un affluent non dénommé de Doumé ;

+ Du point D, suivre en aval le bras de cet affluent sur une distance de 1,800 Km,
puis en amont un autre bars sur 60 m pour atteindre le point E :

+ Du point E, suivre une droite de gisement 282° sur.une distance de 2,500 Km
pour atteindre le point F :

* Du point F, suivre en amont le cours d'eau Niamzimbi sur une distance de 2,0
Km pour atteindre le point G:

+. Du point 6, suivre une droite de gisement 330° sur une distance de 2,800 Km
pour atteindre le point H, situé sur le cours de Kwekwem ;

+ Du point H, suivre une droite de gisement 249° sur une distance de 1,800 Km
pour atteindre le point I:

+ Du point I, suivre une droite de gisement 278° sur une distance de 700 Km pour
atteindre le point J:

+ Du point J, suivre une droite de gisement 233° sur une distance de 1,300 Km
pour atteindre le point K, situé sur le cours de Mboboto ;

+ _ Du point K, suivre en aval Mboboto sur une distance de 900 Km pour atteindre
le point L.

< _ Du point L, suivre une droite de gisement 244° sur une distance de 3,200 Km
pour atteindre le point M, situé sur le cours de Megon affluent de Mboboto :

+ Du point M, suivre une droite de gisement 260° sur une distance de 4,100 Km
pour atteindre le point N, situé sur le cours de Ngoumou :

+ Du point N, suivre en aval la rivière. Ngoumou sur une distance de 1,500 Km
pour atteindre le point O: è
î
+ _ Du point O, suivre en amont un afflueñt non dénommé de Ngoumou sur 2,400
Km pour atteindre le point P :

A l'Ouest : Du point P, suivre une droite de gisement 321° sur une distance de 1,700
m pour atteindre le point Q :

+ _ Du point Q, suivre une droite de gisement 313° sur une distance de 3,100 Km
pour atteindre le point R, situé sur un affluent non dénommé de Ngoumou :

+ Du point R, suivre une droite de gisement 40° sur une distance de 2,500 Km
pour atteindre le point 5, situé sur le cours de Ngoumou :

+ _ Du point 5, suivre Nyamou affluent de Ngoumou sur une distance de 4,200 Km
pour atteindre le point T, situé sur le cours de Ngoumou :

Au Nord : Du point T, suivre une droite de gisement 52° sur une distance de 6,0 Km
jour atteindre le point U, situé sur le cours de Messondo :

+ _ Du point U, suivre en aval Messondo sur une distance de 5,0 Km pour atteindre
le point V, situé sur le cours de Touki :

+ _ Du point V, suivre en aval Touki, sur une distance de 4,500 Km pour atteindre le
point W;

+ Du point W, suivre une droite de gisement 228° sur une distance de 4,00 Km
pour atteindre le point X :

+ _ Du point X, suivre une droite de gisement 86° sur une distance de 3,100 Km
pour atteindre le point Y :
+ Du point Ÿ, suivre une droite de gisement 15° sur une distance de 2,400 Km
pour atteindre le point Z:

<_ Du point Z, suivre une droite de gisement O° sur une distance de 1,800 Km pour
atteindre le point AT, situé sur le cours de Touki :

+ Du point AI, suivre une droite de gisement 34° sur une distance de 2,700 Km
pour atteindre le point BI;

+ _ Du point BI, suivre une droite de gisement 100° sur une distance de 1,600 Km
pou? atteindre le point CI, situé sur un affluent nor dénommé de Touki ;

# - $
+ Du point CI, suivre une droite de gisement 62° sur une distance de 1,700 Km
pour atteindre le point DI : +

° + Du point DI, suivre une droite de gisement 34° sur une distance de 5,800 Km
pour atteindre le point de confluence de Djendé avec Mwanoguélé d'où le point
EL:

+ Du point ET, suivre en aval Djendé sur 1,600 Km pour atteindre le point FT;

+ Du point FI, suivre en amont un affluent non dénommé de Djendé sur une
distance de 1,200 Km pour atteindre le point GI:

+ Du point GI, suivre une droite de gisement 145° sur une distance de 2,400 Km
pour atteindre le point HI, situé sur un affluent non dénommé de la Kadey :

+ _ Du point HI, suivre cet affluent non dénommé sur 2,400 Km pour atteindre la
Kadey, d'où le point Ir:

+ Dupoint Ir, suivre en aval la Kadey sur une distance de 16,0 Km pour atteindre
le point JI.

A l'Est : Du point JI, suivre une droite de gisement 232° sur une distance de 3,0 Km
pour atteindre le point KI:

+ Du point KI, suivre une droite de gisement 202° sur une distance de 3,5 km
pour atteindre un affluent de Touki, d'où le point LI :

+ Du point LI, suivre en aval cet affluent sur une distance de 4,800 Km pour
atteindre le point À dit de base.
